Citation Nr: 0947687	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for asthma, rated as 30-
percent disabling prior to November 10, 2008, and as 60-
percent disabling since. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
January 1975 to January 1978 and from September 1987 to May 
1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, among other things, denied the Veteran's 
claim for a disability rating higher than 30 percent for his 
service-connected asthma.

In April 2007, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration - including providing 
additional notice required by the Veterans Claims Assistance 
Act (VCAA) and having the Veteran reexamined to reassess the 
severity of his asthma.  He had the requested examination, 
including a pulmonary function test (PFT), on November 10, 
2008.  And in February 2009, based on the results of his 
examination - in particular the PFT findings, the AMC 
increased the rating for his asthma from 30 to 60 percent 
retroactively effective as of November 10, 2008, the date of 
that PFT.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(stated ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings).  He has since continued to 
appeal, requesting a rating higher than 30 percent prior to 
November 10, 2008, and a rating higher than 60 percent since.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is 
presumed to be seeking the highest possible rating unless he 
specifically indicates otherwise).




FINDINGS OF FACT

1.  Prior to November 10, 2008, the results of pulmonary 
function testing revealed a Forced Expiratory Volume in one 
second (FEV-1) of 60 percent of the predicted value, and a 
FEV-1 to Forced Vital Capacity (FVC) ratio of 62 percent of 
the predicted value; but the Veteran required intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids to treat exacerbations of his 
asthma.

2.  The results of the pulmonary function test performed on 
November 10, 2008, revealed an FEV-1 value of 61 percent of 
the predicted value (after bronchodilation), and an FEV-1/FVC 
ratio of 50 percent of the predicted value (also after 
bronchodilation).

3.  Both prior to and since November 10, 2008, the evidence 
does not show the Veteran's asthma required or requires daily 
use of systemic high dose corticosteroids or immuno-
suppressive medications, nor is there evidence of 
weekly asthma attacks with episodes of respiratory failure.


CONCLUSIONS OF LAW

1.  The Veteran's asthma met the criteria for a 60 percent 
rating prior to November 10, 2008.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6602 (2009).

2.  It has not, however, met the criteria for a rating higher 
than 60 percent either prior to or since November 10, 2008.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.14, 4.97, Diagnostic Code 6602 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009) enhanced VA's duties 
to notify and assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the he is to provide; and 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain for him.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  These VCAA notice requirements 
apply to all five elements of a service-connection claim:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

In the present case, VA provided the Veteran a VCAA notice 
letter in September 2003.  Since that letter did not address 
the downstream disability rating and effective date elements 
of the claim, as set forth in Dingess, supra, the Board 
remanded the claim in April 2007 to provide this additional 
notice.  And on remand, the AMC sent the Veteran this 
additional Dingess notice in November 2007.  


Neither the September 2003 letter nor more recent November 
2007 letter was issued prior to the RO initially adjudicating 
the claim in April 2003, which is the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction).  But since providing 
this required notice, the AMC has readjudicated the claim in 
a supplemental statement of the case (SSOC) issued in July 
2009.  This is important to point out because the Federal 
Circuit Court has held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or lack of notice prior to 
an initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The Veteran, moreover, has not alleged any prejudicial error 
in the content or timing of any VCAA notice he received (or 
did not receive).  In Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the Supreme Court indicated that the appellant, not 
VA, has the burden of showing why a VCAA notice error is 
prejudicial, i.e., outcome determinative.  Thus, absent this 
pleading or showing, the duty to notify has been satisfied in 
this case.

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC have 
obtained all pertinent records that he identified as relevant 
to his claim.  He was also afforded several VA compensation 
examinations to assess the severity of his service-connected 
asthma, the most recent of which were performed in October, 
November and December 2008 pursuant to the Board's April 2007 
remand directive.  And the November 2008 VA examination 
report, as mentioned, includes findings from a pulmonary 
function test.  So the Board is satisfied the AMC 
substantially complied with the April 2007 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.  Merits of the Claim

The Veteran's service treatment records show that he 
developed asthma in 1987 while on active duty.  In January 
1997, after leaving the military, the RO granted service 
connection for the asthma.  It initially was rated as 10-
percent disabling as of June 1, 1996, the day following his 
discharge from service when he had returned to life as a 
civilian.  Then, as of June 9, 1998, it was rated as 30-
percent disabling.  In November 2002, he filed his current 
claim at issue for a higher rating.  And, as mentioned, the 
AMC has since, on remand, increased the rating to 60 percent 
as of November 10, 2008, based on the results of a PFT on 
that date.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.



Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Asthma is rated under Diagnostic Code (DC) 6602.  This code 
provides a 30 percent rating if the FEV-1 is 56 to 70 percent 
of predicted; or the FEV-1/FVC is 56 to 70 percent of 
predicted; or daily inhalational or oral bronchodilator 
therapy is required; or inhalational anti-inflammatory 
medication is required.

The next higher rating of 60 percent is assigned when FEV-1 
is 40 to 55 percent of predicted; or FEV-1/FVC is 40 to 55 
percent of predicted; or at least monthly visits to a 
physician for required care of exacerbations is needed; or 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids is required.  Id.  

And lastly, a 100 percent rating is assigned when the FEV-1 
is less than 40 percent predicted; or FEV-1/FVC is less than 
40 percent predicted; or more than one attack per week with 
episodes of respiratory failure; or the Veteran requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications 
is required.  Id.

The explanatory comments in the Federal Register make clear 
that post-bronchodilation pulmonary function test results are 
to be used in evaluating the severity of the lung disease 
under the Schedule.  See 61 Fed. Reg. 46,720, 46, 723 (Sept. 
5, 1996).  In other words, results before the use of 
bronchodilation are not valid and therefore cannot be used in 
rating the Veteran's respiratory disability.  



Applying these criteria to the facts of this case, the Board 
finds that the Veteran's asthma meets the requirements for 
the 60 percent rating even before the PFT on November 10, 
2008 (i.e., dating back to his November 2002 claim), but that 
the preponderance of the evidence is against a disability 
rating higher than 60 percent either prior to or since 
November 10, 2008.

Initially, the Board notes that the Veteran also suffers from 
nonservice-connected chronic obstructive pulmonary disease 
(COPD) due to his history of smoking.  So as the Board 
explained when remanding this case in April 2007, he has 
respiratory impairment from a condition other than his 
service-connected asthma.  The report of the December 2008 VA 
examination, however, conducted on remand, includes a medical 
opinion indicating "it is as likely as not that [the 
Veteran's] symptoms are mainly [attributable] to his 
bronchial asthma."  Therefore, the Board will attribute 
most, if not all, of his respiratory impairment to his 
service-connected asthma.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

That being said, turning to the period prior to November 10, 
2008, it appears that the Veteran underwent pulmonary 
function testing on only one occasion during this time.  A VA 
pulmonary examination performed in October 2003 noted that 
pulmonary function tests revealed mild obstructive pulmonary 
impairment but no restrictive defects.  It was noted that his 
FEV-1 and FEV-1/FVC were improved, but a copy of the 
pulmonary function test was not attached to the report.  
So it is unclear what the exact results were.  This report, 
however, may have been referring to pulmonary function 
testing performed on March 18, 2003, since a report on that 
date revealed an FEV-1 value of 60-percent predicted and an 
FEV-1/FVC ration of 62-percent predicted - although it is 
unclear whether this was pre- or post-bronchodilator. 

These findings do not meet the criteria for a disability 
rating higher than 30 percent since both the FEV-1 and the 
FEV-1/FVC values are greater than 56-percent predicted.  But 
an FEV-1 or an FEV-1/FVC value less than 56-percent predicted 
is not the only way to obtain a disability rating higher than 
30 percent under DC 6602.  A higher 60 percent rating is also 
warranted under DC 6602 when evidence shows that intermittent 
(at least three per year) courses of systemic corticosteroids 
are required to treat the bronchial asthma.  And the evidence 
in this case shows that, prior to November 10, 2008, the 
Veteran required intermittent courses of systemic 
corticosteroids to treat his asthma.

Evidence showing intermittent courses of systemic 
corticosteroids to treat exacerbations of asthma prior to 
November 10, 2008, include the following:  (i) his November 
2002 claim listing Prednisone as one medication he was on 
for asthma; (ii) a May 2000 VA treatment record listing 
asthmatic symptoms despite his use of Solu-Medrol, and that 
Triamcinolone will be reordered; (iii) VA treatment records 
dated in November 2000, February 2001, and April 2001, each 
of which notes that Prednisone had been used to treat his 
asthma; (iv) an October 2001 VA treatment record indicating 
Solu-Medrol was again used to treat his asthma; (v) an April 
2003 VA hospitalization report indicating a quick taper of 
Prednisone was used to treat his asthma; and (vi) the 
November 2008 VA examination report noting the Veteran had 
undergone periodic emergency room treatment for asthma 
attacks with steroids, the most recent of which was in 
February 2007.  These findings are significant because 
Prednisone, Solu-Medrol, and Triamcinolone are all 
corticosteroids.

In light of these findings of intermittent (at least three 
per year) courses of systemic corticosteroids to treat 
exacerbations of the Veteran's asthma, the Board finds that 
his asthma meets the requirements for a 60 percent rating 
under DC 6602 for the entire period at issue prior to 
November 10, 2008, i.e., dating back to his November 2002 
claim.  Thus, a 60 percent rating for the Veteran's asthma is 
now in effect for the entire period at issue - meaning both 
prior to and since November 10, 2008.

Regarding the assignment of the earlier effective date for 
this 60 percent rating, although there are indications in the 
evidence discussed above that he met the requirements for 
this higher rating even prior to his November 2002 claim, 
this evidence is dated more than one year prior to his 
November 2002 claim.  So the earliest effective date he may 
receive for this higher 60 percent rating is the date of 
receipt of his claim in November 2002.  See Harper v. Brown, 
10 Vet. App. 125, 126 (1997) (discussing the three possible 
effective dates that may be assigned depending on the facts 
of the case:  (1) if an increase in disability occurs after 
the claim is filed, the date that the increase is shown to 
have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes 
the claim by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).  The 
third of these options is the one shown to apply here, based 
on the evidence mentioned, so his November 2002 claim marks 
the effective date of the 60 percent rating.

The Board also finds that the preponderance of the evidence 
is against a disability rating higher than 60 percent for the 
Veteran's asthma both prior to and since November 10, 2008.  
Concerning the period prior to this date, the evidence 
outlined above shows intermittent courses of systemic 
corticosteroids, but does not show daily use of systemic high 
dose corticosteroids or immuno-suppressive medications to 
treat this condition, nor is there evidence of weekly asthma 
attacks with episodes of respiratory failure, either of which 
is required for the higher 100 percent rating.  In short, 
there is simply no basis to assign a disability rating higher 
than 60 percent for the Veteran's asthma for the entire 
period prior to November 10, 2008, i.e., dating back to his 
November 2002 claim.

Nor does the evidence since November 10, 2008, establish that 
the Veteran's asthma meets the requirements for a 100 percent 
rating.  Pulmonary function testing performed on that date 
revealed an FEV-1 value of 61-percent predicted and an FEV-
1/FVC ratio of 50-percent predicted, both of which were post-
bronchodilation.  Since both values are clearly above 40-
percent predicted, a 100 percent rating under DC 6602 is not 
warranted based on these findings.  

This VA examination report, as well as a report from a 
follow-up VA examination in December 2008, also does not 
indicate the Veteran requires daily use of systemic high dose 
corticosteroids or immuno-suppressive medications, nor does 
either report refer to weekly attacks with episodes of 
respiratory failure.  In sum, there is no basis to assign a 
disability rating higher than 60 percent since November 10, 
2008.

For these reasons and bases, the Board finds that the 
evidence supports a higher 60 percent rating for the 
Veteran's asthma for the entire period prior to November 10, 
2008, i.e., retroactive to his November 2002 claim.  However, 
the preponderance of the evidence is against his claim for a 
disability rating higher than 60 percent both prior to and 
since November 10, 2008.  The appeal, therefore, is granted 
to this extent only.  


ORDER

A 60 percent rating is granted for the Veteran's asthma prior 
to November 10, 2008 (dating back to his November 2002 
claim), subject to the laws and regulations governing the 
payment of VA compensation.

However, a disability rating higher than 60 percent is denied 
both prior to and since November 10, 2008.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


